                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

STEPHAN LOPEZ,

                 Plaintiff,

v.                                                                             CIV 17-1030 JHR

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER
          This matter comes before the Court on Plaintiff Stephan Lopez’ Motion to Reverse or

Remand [Doc. 15], filed March 6, 2018. Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73(b), the parties have consented to have me serve as the presiding judge and enter final

judgment. [Doc. 14]. Having reviewed the parties’ submissions, the relevant law, and the relevant

portions of the Administrative Record, the Court will deny Mr. Lopez’ Motion.

     I.      INTRODUCTION

          This Court’s institutional role is to ensure that the Administrative Law Judge’s (“ALJ”)

decision in a Social Security appeal complied with the relevant legal standards and was supported

by substantial evidence. Mr. Lopez contends that neither standard was met by the ALJ in his case.

In support, he argues that the ALJ failed to include adaptation limitations found by a consultative

examiner in his residual functional capacity (“RFC”), failed to properly weigh the opinions of his

treating nurse practitioner when formulating his RFC, and omitted a severe impairment from his

Step Two analysis. [Doc. 15, p. 3]. Thus, Mr. Lopez asks the Court to reverse the ALJ’s finding

of nondisability and remand his case for further proceedings by the Administration. However, for

the following reasons, the Court finds that Mr. Lopez has failed to demonstrate harmful, reversible

                                                 1
error, and so affirms the ALJ’s denial of disability insurance benefits and supplemental security

income benefits in this case.

    II.      PROCEDURAL HISTORY

          Mr. Lopez filed applications for disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act on April 4, 2014. AR at 198-207. 1 Mr.

Lopez alleged a disability onset date of January 1, 2013, AR at 249, due to Post Traumatic Stress

Disorder (PTSD), Attention Deficit Hyperactivity Disorder (ADHD), Bipolar Disorder, and

Hepatitis C. AR at 70. The Administration denied Mr. Lopez’ claims initially and upon

reconsideration, and he requested a de novo hearing before an Administrative Law Judge (“ALJ”).

AR at 70-115, 131.

          ALJ James Bentley (“the ALJ”) held a hearing on September 8, 2016, at which Mr. Lopez

and a Vocational Expert (“VE”) testified. AR at 37-58. Thereafter, the ALJ issued an unfavorable

decision on September 20, 2016. AR at 17-36. Mr. Lopez requested review of the ALJ’s decision

by the Appeals Council; however, on August 25, 2017, the Council denied his request for review.

AR at 1-5. As such, the ALJ’s decision became the final decision of the Commissioner. Doyal v.

Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). This Court now has jurisdiction to review the

decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).

          A claimant seeking disability benefits must establish that he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. §

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must use a five-step


1
 Document 10-1 comprises the sealed Administrative Record (“AR”). The Court cites the Record’s internal
pagination, rather than the CM/ECF document number and page.

                                                       2
sequential evaluation process to determine eligibility for benefits. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). 2

           At Step One of the sequential evaluation process, the ALJ found that Mr. Lopez has not

engaged in substantial gainful activity since his alleged onset date. AR at 22. At Step Two, he

determined that Mr. Lopez has the following severe impairments: “posttraumatic stress disorder;

attention deficit/hyperactivity disorder; bipolar disorder; polysubstance abuse (in remission); [and]

personality disorder[.]” AR at 22. The ALJ so found after review of Mr. Lopez’ medical records

from the Bureau of Prisons and recent mental health treatment notes authored by Stuart Cline,

LPCC, and Patricia Drey, PMHMP-BC. However, pertinent here, the ALJ found Mr. Lopez’

Hepatitis C to be nonsevere. AR at 24. At Step Three, the ALJ concluded that Mr. Lopez’

impairments do not meet or medically equal the regulatory “listings.” AR at 24-26.

           When a claimant does not meet a listed impairment, the ALJ must determine his residual

functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). “RFC is not the least an

individual can do despite his or her limitations or restrictions, but the most.” SSR 96-8p, 1996 WL

374184, at *1. In this case, the ALJ determined that Mr. Lopez retains the RFC to “perform a full

range of work at all exertional levels but with the following nonexertional limitations: simple tasks

with routine supervision; able to relate to coworkers and supervisors on a superficial work-basis




2
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n.1 (10th Cir. 2016):

           At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
           gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
           whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
           determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
           relevant disability regulation.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
           2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant's
           impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
           determine at step five whether the claimant has the RFC to “perform other work in the national
           economy.” Id.


                                                            3
only; but, cannot have work-related contact with the public.” AR at 26. Employing this RFC at

Steps Four and Five, and relying on the testimony of the VE, the ALJ determined that Mr. Lopez

retains the residual functional capacity to return to his past relevant work as a kitchen helper, and,

furthermore, that there are other jobs that exist in significant numbers in the national economy that

he can perform. AR at 29-30. Specifically, the ALJ determined that Mr. Lopez retains the capacity

to work as a laundry worker, industrial sweeper/cleaner, or hand packager. AR at 30. Accordingly,

the ALJ determined that Mr. Lopez has not been under a disability as defined by the Social Security

Act from his alleged onset date through the date of his decision and denied benefits. AR at 31.

   III.      LEGAL STANDARDS

          This Court “review[s] the Commissioner’s decision to determine whether the factual findings

are supported by substantial evidence and whether the correct legal standards were applied.” Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (quoting Mays v. Colvin, 739 F.3d 569, 571 (10th Cir.

2014)). A deficiency in either area is grounds for remand. Keyes-Zachary v. Astrue, 695 F.3d 1156,

1161 (10th Cir. 2012). “‘Substantial evidence’ means ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Racette v. Berryhill, 734 F. App’x 592, 595 (10th

Cir. 2018) (quoting Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004)). “It requires more than

a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). The

Court reviews the record as a whole, does not reweigh the evidence, and cannot substitute its judgment

for that of the agency. White v. Berryhill, 704 F. App’x 774, 776 (10th Cir. 2017) (citing Bowman v.

Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008)). Moreover, “merely technical omissions in the ALJ’s

reasoning do not dictate reversal. In conducting [my] review, [I] should, indeed must, exercise common

sense.” Keyes-Zachary, 695 F.3d at 1166.




                                                   4
   IV.      ANALYSIS

         Mr. Lopez argues that the ALJ erred in three ways. [See Doc. 15, p. 3]. First, Mr. Lopez

argues that the ALJ failed to include all his limitations, as identified by consultative examiner John

Owen, Ph.D., in the RFC finding. [Id., pp. 3, 8-9]. Second, Mr. Lopez argues that the ALJ failed

to afford proper weight to the opinions of Nurse Practitioner Patricia Drey. [Id., pp. 3, 9-12].

Finally, Mr. Lopez argues that the ALJ improperly relied on the opinions of Jeffrey Glassheim,

D.O., in finding that his Hepatitis C is non-severe. [Id., pp. 3, 12-13]. The Court addresses each

argument in turn.

         A) The ALJ did not err in affording Dr. Owen’s findings only “significant,” rather
            than “great,” weight and in rejecting his adaptation limitations.

         Dr. Owen examined Mr. Lopez at the Administration’s request on June 25, 2014. See AR

at 356-358. Dr. Owen obtained Mr. Lopez’ psychosocial history, which included noting Mr.

Lopez’ then-present use of both methamphetamine and heroin and his history of incarceration. AR

at 357. After interviewing Mr. Lopez, Dr. Owen administered a Mini-Mental State Examination,

on which Mr. Lopez scored a 27 out of a maximum 30 points, even though he admitted to using

heroin the morning of the examination. AR at 357. Dr. Owen diagnosed Mr. Lopez with Opioid

Use Disorder, ongoing; Methamphetamine Use Disorder, ongoing; Posttraumatic Stress Disorder;

Personality Disorder; Cluster A Traits; Attention Deficit with Hyperactivity Disorder, combined

type, provisional; and Bipolar Disorder (NOS), provisional. AR at 357. Pertinent here, in Dr.

Owen’s “statement of opinion of abilities,” he indicated that Mr. Lopez would have the following

limitations:

         1. Understand and Remember
            A. Detailed or complex instructions:                      moderate difficulty
            B. Very short and simple instructions:                    mild difficulty

         2. Sustained Concentration and Task Persistence

                                                  5
            A.   Ability to carry out instructions:                  moderate difficulty
            B.   Ability to attend and concentrate:                  moderate difficulty
            C.   Ability to persist at tasks:                        moderate difficulty
            D.   Ability to work without supervision:                moderate difficulty

       3. Social Interactions
          A. Ability to interact with the public:                    moderate to marked difficulty
          B. Ability to interact with co-workers:                    moderate to marked difficulty
          C. Ability to interact with supervisors:                   moderate to marked difficulty

       4. Adaptation
          A. Ability to adapt to changes in the workplace:           moderate difficulty
          B. Ability to use public transportation:                   moderate difficulty

AR at 358. Dr. Owen further opined that Mr. Lopez could manage his own benefits if they were

awarded. AR at 358.

       The ALJ described Dr. Owen’s findings and opinion in greater detail than the Court does

here. See AR at 27-28. Pertinent here, the ALJ summarized Dr. Owen’s findings as to Mr. Lopez’

overall functioning:

       His functioning was assessed as moderate difficulties in adaptation, moderate
       difficulties in sustained concentration and task persistence, moderate difficulties in
       understanding and remembering, and moderate to marked difficulties in social
       interactions. The undersigned reiterates that the claimant admitted to using heroin
       the morning of the examination, which could reasonably cause some of the
       claimant’s symptoms.

AR at 28.

       Later, the ALJ weighed the opinion evidence in the file. AR at 29. The ALJ first afforded

“great weight” to the assessments of the state agency medical consultant, Julian Lev, and

consultative examiner, Jeffrey Glassheim, because they were “consistent with the findings herein

and are supported by substantial objective findings.” AR at 29. The ALJ then afforded Dr. Owen’s

opinions “significant weight, albeit the claimant used heroin prior to the examination. (Exhibit 3F)

Nevertheless, other substantial records around the period of Dr. Owen’s examination were

essentially consistent with Dr. Owen’s findings.” AR at 29. Finally, the ALJ afforded “diminished

                                                 6
weight” to the “assessments/opinions” of Patty Drey and Stuart Cline, Mr. Lopez’ treating nurse

practitioner and licensed professional counselor.

       Mr. Lopez argues that the ALJ failed to include Dr. Owen’s limitations in adaptive

functioning into the RFC, resulting in error. [Doc. 15, p. 8]. Mr. Lopez’ argument assumes that,

because the ALJ afforded Dr. Owen’s opinion “significant weight,” the ALJ was required to accept

and adopt all of the limitations Dr. Owen assessed. [See Doc. 15, p. 8 (arguing that “[i]n this case,

ALJ Bentley afforded Dr. Owens’ (sic) opinions significant weight but provides no explanation

for including no adaptive restrictions in the RFC.” (citing Haga v. Astrue, 482 F.3d 1206, 1208

(10th Cir. 2007))]. Mr. Lopez’ argument ignores the fact that the ALJ elevated the opinion of state

agency medical consultant, Julian Lev, Ph.D., over Dr. Owen’s. AR at 29. This renders Haga,

where the ALJ did not explain why some moderate limitations were accepted and others were

rejected in an “uncontradicted” medical opinion, inapposite here. See Haga, 482 F.3d at 1208 (“An

ALJ is not entitled to pick and choose through an uncontradicted medical opinion, taking only the

parts that are favorable to a finding of nondisability.”).

       Here, Dr. Owen’s opinions as to adaptation were contradicted by Dr. Lev. Dr. Lev, who

reviewed Mr. Lopez’ case at reconsideration and issued an opinion on September 23, 2014, opined

that Mr. Lopez has no adaptation limitations, when he is not using drugs. AR at 112. While the

Court sympathizes with Mr. Lopez that the ALJ’s use of the term “significant weight” is confusing,

the fact remains that the ALJ gave “great weight” to Dr. Lev’s opinion, while only giving

“significant weight” to Dr. Owen’s in part because Mr. Lopez admitted to using heroin the morning

of the examination. AR at 29. It is the ALJ’s prerogative to resolve evidentiary conflicts in the

record, so long as there is substantial evidence to support his conclusion. See Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1172 (10th Cir. 2012); Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)



                                                   7
(“We may not “displace the agency's choice between two fairly conflicting views[.]”) (citation

omitted). Here, the ALJ permissibly elevated Dr. Lev’s opinion over Dr. Owen’s.

       “Administrative law judges are not required to adopt any prior administrative medical

findings, but they must consider this evidence … as appropriate, because our Federal or State

agency medical or psychological consultants are highly qualified and experts in Social Security

disability evaluation.” 20 C.F.R. §§ 404.1513a, 416.913a. Under 20 C.F.R. §§ 404.1527(c) and

416.927(c), an ALJ must consider the following factors in deciding the weight to give a medical

opinion: (1) the examining relationship; (2) the treatment relationship; (3) the supportability of the

opinion; (4) the consistency of the opinion with the record as a whole; (5) the source’s

specialization in the area opined to; and (6) “any factors you or others bring to our attention, or of

which we are aware, which tend to support or contradict the medical opinion.” 20 C.F.R. §§

404.1527(c)(1)-(6), 416.927(c)(1)-(6). Here, the ALJ gave “great weight” to Dr. Lev’s opinion

because it was “supported by substantial objective findings.” AR at 29. Pertinent here, Dr. Lev’s

findings were based on his review of Mr. Lopez’ medical records, including Dr. Owen’s opinions.

See AR at 110. Mr. Lopez has not argued, nor could he, that it was inappropriate for the ALJ to

rely on Dr. Lev’s opinion. See, e.g., Tarpley v. Colvin, 601 Fed. Appx. 641, 644 (10th Cir. 2015)

(finding that an ALJ did not err in affording significant weight to a state agency physician where

the opinion was “well supported by the evidence of record.”).

       “[T]here is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on the functional capacity in question.” Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012). Moreover, “[t]he ALJ, not a physician, is charged with

determining a claimant's RFC from the medical record.” Id. (quoting Howard v. Barnhart, 379

F.3d 945, 949 (10th Cir. 2004)). Here, the ALJ determined Mr. Lopez’ RFC after reviewing the



                                                  8
record and weighing the various opinions in the file. The ALJ was not required to adopt Dr. Owen’s

adaptation limitations, especially where he elevated Dr. Lev’s opinions over Dr. Owen’s. See Carr

v. Commissioner, SSA, 734 F. App’x 606, 610 (10th Cir. 2018) (“It is not our role to reweigh this

evidence and the ALJ was entitled to rely on it to discount Ms. Lee’s more restrictive statements.”).

Therefore, the Court discerns no reversible error in the ALJ’s omission of adaptation limitations,

found by Dr. Owen but not Dr. Lev, from the RFC.

       Even if the Court were to assume the ALJ erred, Mr. Lopez has failed to demonstrate

prejudice resulting from the ALJ’s omission of adaptation limitations from the RFC. Mr. Lopez

argues that “[t]he prejudice is clear” in his case. [Doc. 15, p. 9]. However, the Court cannot deduce

the prejudice resulting from the ALJ’s omission of the adaptation limitations here, and Mr. Lopez

has not explained why adding the limitations to his RFC would change the result in this case.

“Adaptive functions reflect the individual’s ability to integrate other areas of functioning.” POMS

DI 24510.061. Thus, “[t]he items in this section pertain to the individual’s ability to: plan, respond

to changes, deal appropriately with mental demands (stress), avoid hazards and maintain safe

behavior, follow rules, adhere to schedules and to time constraints, and travel.” POMS DI

24510.061(B)(4)(A).

       The two limitations at issue are the ability to adapt to changes in the workplace and the

ability to use public transportation. AR at 358. The latter restriction is belied by the record, which

indicates that Mr. Lopez “can drive when necessary.” AR at 25 (citing Exhibit 4E), see AR at 237.

And, as to the former, the ALJ cited letters from Mr. Lopez’ junior college professors indicating

that he had been invited to join the honors program despite his alleged impairments, “attended

class every day, did all his quizzes and written assignments on time, and was getting good grades.”

AR at 28. In light of this evidence, which the ALJ explicitly considered when formulating Mr.



                                                  9
Lopez’ RFC, AR at 28-29, the Court cannot fault the ALJ for omitting adaptive limitations from

Mr. Lopez’ RFC.

       B) The ALJ was not required to weigh Nurse Practitioner                                  Drey’s
          “assessments/opinions,” rendering the ALJ’s legal error harmless.

       As noted above, the ALJ afforded “diminished weight” to the “assessments/opinions” from

Patricia Drey, PMHNP-BC. AR at 29. He did so because “[a]ccording to Social Security Ruling

06-3p, nurse practitioners … are considered to be ‘other sources;’ and opinions from these ‘other

sources’ must also be evaluated; however, only ‘acceptable medical sources’ can supply medical

opinions.” AR at 29. The Commissioner agrees that “this was not a good reason in and of itself to

discount Ms. Drey’s letter,” but argues that Mr. Lopez “has not and cannot point to any harm in

the ALJ’s treatment of Ms. Drey’s letter.” [Doc. 17, p. 13]. Given this concession, the Court will

assume that the ALJ’s logic in affording diminished weight to Ms. Drey’s opinions was error. See

Harrold v. Berryhill, 714 F. App’x 861, 869 (10th Cir. 2017) (Explaining that even “other source”

opinions must be evaluated and weighed according to the regulatory factors, especially as to key

issues such as impairment severity and functional effects.). However, the question is whether the

error harmed Mr. Lopez.

       Ms. Drey, who treated Mr. Lopez roughly seven times over the course of 2015-2016,

authored a letter on Mr. Lopez’ behalf on August 5, 2016. AR at 448-535. Her letter states as

follows:

       Stephan Lopez has been a client of mine since June of 2015. He has diagnoses of
       post-traumatic stress disorder, generalized anxiety disorder, and attention deficit
       hyperactivity disorder. He has been approved by the Department of Health for the
       medical cannabis program for treatment of his post-traumatic stress disorder; he
       received his initial license in 2015, and is currently awaiting the state to issue his
       renewal license. Stephan has been treated with Adderall for his ADHD since our
       initial meeting in June of 2015. He has been compliant with his treatment and
       therapy; he has made a genuine effort to recover.



                                                10
AR at 530. The Commissioner argues that Ms. Drey’s letter, like her medical records, “merely

listed [Mr. Lopez’] diagnoses and course of treatment,” did not indicate that Mr. Lopez was more

limited than the ALJ’s RFC, and was, therefore, “not a true medical opinion that the ALJ was

required to weigh.” [Doc. 17, p. 13]. Mr. Lopez contends that this argument is “meritless on its

face.” [Doc. 18, p. 5]. However, the Court disagrees.

       “Medical opinion” is a term of art. It does not encompass all parts of a medical record, but

merely that which concerns a patient’s “symptoms, diagnosis and prognosis, what []he can still do

despite the impairment(s), or [his] physical and mental restrictions.” Keyes-Zachary v. Astrue, 695

F.3d 1156, 1164 (10th Cir. 2012) (quoting SSR 06–03p, 2006 WL 2329939, at *6 (Aug. 9, 2006)).

As such, records which document a claimant’s complaints and chronicle his treatment, but do not

contain opinions concerning the claimant’s abilities or limitations, do not have to be weighed. See

Moua v. Colvin, 541 F. App’x 794, 797 (10th Cir. 2013) (citing 20 C.F.R. § 404.1527(a)(2) to

define medical opinions as “judgments about the nature and severity of a claimant’s impairment(s),

including [his] symptoms, diagnosis and prognosis, what [he] can still do despite impairment(s),

and [his] physical or mental restrictions.”); see also Welch v. Colvin, 566 F. App’x 691, 693-4

(10th Cir. 2014) (“[A]s the Commissioner points out, none of the physicians Ms. Welch identifies

provided medical opinions about her that, given her impairments, the ALJ was required to weigh.

Rather, each physician simply diagnosed her impairments and in some cases recommended

treatment for them.”); Duncan v. Colvin, 608 F. App’x 566, 574 (10th Cir. 2015) (“Given that the

ALJ did not reject the medical impairments found by Dr. DePaula and there were no medical

opinions regarding Ms. Duncan’s work-related functional limitations, there was no opinion on

such matters by Dr. DePaula for the ALJ to weigh.”).




                                                11
         Mr. Lopez argues that “Ms. Drey made several opinions that were completely ignored by

the ALJ including that [he] is compliant with treatment, makes genuine efforts to recover, and

suffers from debilitating PTSD.” However, these “opinions” are not “medical opinions,” that the

ALJ was required to weigh, for the reasons already discussed. Moreover, to the extent that Ms.

Drey offered an opinion that Mr. Lopez’ PTSD is “debilitating,” 3 the same is not a true “medical

opinion” because it touches upon the ultimate issue of disability, which is a matter reserved to the

Commissioner. See Davison v. Colvin, 596 F. App’x 675, 681 (10th Cir. 2014) (“Such opinions,

even when offered by a treating source, are never entitled to controlling weight or given special

significance.”). As such, while the Court agrees with Mr. Lopez that the ALJ should have been

more careful with his treatment of Ms. Drey’s “assessments/opinions,” he has failed to demonstrate

any harmful, reversible, error.

         C) The ALJ’s failure to designate Mr. Lopez’ Hepatitis C as a severe impairment at
            Step Two was harmless.

         Mr. Lopez’ last argument is that “ALJ Bently improperly relied on Dr. Glassheim’s

examination in concluding that Hepatitis C was non-severe.” [Doc. 15, p. 12]. The Court finds Mr.

Lopez’ argument to be without merit, for two reasons.

         First, the premise of Mr. Lopez’ argument, that the ALJ relied solely on Dr. Glassheim’s

opinion when determining that his Hepatitis C was non-severe, is rejected. [See Doc. 18, p. 4]. The

ALJ not only discussed Dr. Glassheim’s examination when making this finding, but also Mr.

Lopez’ treatment records, including as recent as February 29, 2016. AR at 24.

         Second, even if the Court were to find merit in Mr. Lopez’ position, any error by the ALJ

in failing to recognize Mr. Lopez’ Hepatitis C as a severe impairment at Step Two is ultimately


3
  Ms. Drey does not use this term in her letter. Rather, Mr. Lopez argues that she implies it because “[a] clinician
can certify or recertify a patient for medical marijuana only if the condition is debilitating.” [Doc. 15, p. 11, n.5
(citing NMAC 7.34.8)].

                                                           12
harmless because the ALJ reached the proper conclusion that Mr. Lopez could not be denied

benefits conclusively at Step Two and proceeded to the next step of the sequential evaluation

process. See Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008); Allman v. Colvin, 813

F.3d 1326, 1330 (10th Cir. 2016) (“the failure to find a particular impairment severe at step two is

not reversible error when the ALJ finds that at least one other impairment is severe.”). In this case,

the ALJ determined that Mr. Lopez has several severe mental impairments. AR at 24. The ALJ

then proceeded to analyze Mr. Lopez’ claims under Steps Three through Five. As such, any error

by the ALJ in failing to find Mr. Lopez’ Hepatitis C to be a severe impairment at Step Two is

harmless under Tenth Circuit case law, and the Court will not reverse on this basis.

   V.      CONCLUSION

        There is no question that Mr. Lopez suffers from several severe mental impairments.

However, “[t]he mere diagnosis of a condition does not establish its severity or any resulting work

limitations.” Paulsen v. Colvin, 665 F. App’x 660, 666 (10th Cir. 2016). Here, Mr. Lopez has

failed to demonstrate that his impairments preclude him from performing work within the RFC

identified by the ALJ, and has not convinced the Court that the ALJ erred in formulating his RFC.

As such, Mr. Lopez has failed to demonstrate that the ALJ committed reversible error in this case.

        Wherefore,

        IT IS HEREBY ORDERED that Mr. Lopez’ Motion to Reverse or Remand [Doc. 15] is

denied.



                                       ___________________________________
                                       JERRY H. RITTER
                                       UNITED STATES MAGISTRATE JUDGE
                                       Presiding by Consent




                                                 13
